Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-162679 and 333-195353 on FormsS-8, Registration Statement No.333-168699 on FormS-3, and Registration Statements No. 333-182261 and 333-205039 on Forms S-3ASR of our reports dated February 27, 2017 relating to the consolidated financial statements of PennyMac Mortgage Investment Trust and subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting appearing in this Annual Report on Form10-K of the Company for the year ended December31, 2016. /s/ Deloitte& ToucheLLP Los Angeles, California
